DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and SEQ ID NO:15 in the reply filed on 4/22/2021 is acknowledged. The species requirement has been withdrawn and all recited sequences have been searched and examined with no prior art being found.

Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2021.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The specification discloses SEQ ID NOS:1-21 which are sIgA-binding nucleic acid aptamers that bind to sIgA with a dissociation constant of 37.7nM or less. These nucleic acids share sequence/structure similarities.  However, the claims encompass a broad scope where the scope lacks adequate written description. The invention, for example is disclosed to encompass:  any nucleic acid that binds to sIgA with a dissociation constant of 37.7nM or less.
The scope of the claims therefor include a potentially large genus of potential nucleic acid that binds to sIgA with a dissociation constant of 37.7nM or less where none other than SEQ ID NOS:1-21 has been described. The specification as filed does not provide any description of ANY other than the above nucleic acids that binds to sIgA with a dissociation constant of 37.7nM or less. One in the art would clearly not be appraised of the structure/sequence of these molecules based on the specification as filed and where the prior art does not appear to describe 
 One in the art would clearly not be capable or able to immediately envisage the sequence/structure of the claimed nucleic acid that binds to sIgA with a dissociation constant of 37.7nM or less. 
 	The specification provides insufficient written description to support the genus encompassed by the claims.
	Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
	With the exception of SEQ ID NOS:1-21, the skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids that binds to sIgA with a dissociation constant of 37.7nM or less. Regardless of the complexity or simplicity of the method of isolation,  adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.

	The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (CN105738633).
Yang et al disclose a nucleic acid molecule, which is an sIgA aptamer that binds to sIgA and has a dissociation constant with sIgA within the recited range. See the claims, paragraphs 12 and 38, and Example 5, for example.



Claim Objections

Claims 13-17 are objected to because of the following informalities:  Each of these claims has a period before the end of the claim. The period should be placed after the recited chemical structures.  Appropriate correction is required.

Allowable Subject Matter

Claims 2-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further for claims 13-17 correcting the objection above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635